IN THE SUPREME COURT OF THE STATE OF DELAWARE


PEOPLE FIRST INSURANCE, INC., §
a Delaware corporation, T&D     §           No. 186, 2018
INSURANCE, INC., a Delaware     §
corporation, THOMAS WISELEY §
INSURANCE, INC., a Pennsylvania §           Court Below—Superior Court
foreign corporation, and THOMAS §           of the State of Delaware
WISELEY,                        §
                                §           C.A. No. N12C-12-145
      Defendants Below,         §
      Appellants,               §
                                §
      v.                        §
                                §
DOHERTY & ASSOCIATES, INC., §
a Delaware corporation,         §
                                §
      Plaintiff Below,          §
      Appellee.                 §

                         Submitted: December 5, 2018
                         Decided:   January 14, 2019

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                     ORDER

      This 14th day of January, 2019, after considering the parties’ briefs and the

record on appeal, it appears to the Court that March 22, 2018 order of the Superior

Court should be affirmed because the Superior Court did not abuse its discretion in

refusing to vacate the default judgments under Superior Court Civil Rule 60.
     NOW, THEREFORE, IT IS ORDERED that the March 22, 2018 judgment of

the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                                Justice




                                  2